Citation Nr: 1711751	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  08-03 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty (AD) from May 1973 to March 1979, with subsequent periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the National Guard.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2007 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).

In September 2008, in support of this claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  

This appeal originally concerned whether there was new and material evidence to reopen this claim for service connection for a low back disability.  In January 2010, however, the Board determined that threshold preliminary requirement had been met.  However, rather than immediately readjudicating the claim on its underlying merits, the Board remanded the downstream service-connection claim for additional development - including attempting to resolve two conflicting medical opinions in the record.  Thereafter, the Board denied the service-connection claim on the merits in December 2011.  

But on appeal, a May 2013 decision of the United States Court of Appeals for Veterans Claims (Court/CAVC) vacated the Board's decision and remanded the claim because (1) a February 2010 VA opinion that the Board had relied on had failed to reconcile its characterization of a May 2007 VA opinion as "more accurate" than a December 2008 private opinion with the fact that the May 2007 opinion's negative diagnostic findings since had been rendered obsolete and erroneous; (2) the February 2010 opinion had attempted to levy a legal determination regarding the relative probative value of conflicting opinions; and (3) VA had not attempted to acquire the Veteran's Social Security Administration (SSA) records, despite his explicit identification of such records as pertinent.  

In October 2013, the Board remanded the claim again for still further development (i.e., obtaining the SSA records and an additional medical opinion) to, in turn, comply with the Court's May 2013 remand directives.  The Board later again denied this service-connection claim in August 2014.  In response, the Veteran appealed once more, and a December 2015 Court decision vacated the Board's August 2014 decision and remanded the claim again, finding that the Board's reliance on a February 2014 VA opinion was improper because it did not include any rationale supporting its conclusion and the examiner did not have the opportunity to review the Veteran's SSA records (that had been requested by the Board in the October 2013 remand).  The Board has since, in October 2016, requested and obtained a Veterans Health Administration (VHA) expert opinion.  The Board also, as required, provided the Veteran and his representative a copy of the opinion and gave them opportunity to submit additional evidence and/or argument in response.  They have, so the claim is once again ripe for adjudication.


FINDINGS OF FACT

1.  The evidence clearly shows the Veteran currently has lumbar spine degenerative disc disease (DDD), and his service treatment records (STRs) show he sustained several low back injuries during his active military service, including a low back strain and muscle contusion after an August 1981 motor vehicle accident. 

2.  The most probative (meaning most competent and credible) evidence, however, does not suggest that (i) a chronic low back disability manifested in service; (ii) that his current lumbar spine DDD manifested in service or the first post-service year to a compensable degree; or (iii) that symptoms of the lumbar spine DDD have been continuous since his service.

3.  The most probative evidence also disputes any notion that his current low back DDD is otherwise related or attributable to his active military service, including especially to any of the myriad of injuries he sustained or events that occurred while in the military.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by an October 2006 letter, as well as a subsequent November 2007 statement of the case (SOC) and December, 2009, June 2011, and June 2014 supplemental statements of the case (SSOCs).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, at the September 2008 hearing, the undersigned explained the issues in clear terms and in detail, suggesting submission of certain evidence to substantiate it.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has had ample opportunity to respond and has not alleged that any notice was less than adequate.  In addition, the Veteran's service treatment records (STRs), pertinent postservice treatment records, and SSA records have been secured.  To the extent that any pertinent private medical evidence remains outstanding, the Veteran ultimately bears the responsibility of ensuring such records are added to the record.  Hayes v. Brown, 5 Vet. App. 60, 68 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Notably, the Veteran has not alleged that any additional, pertinent records remain outstanding.  
Historically, the Veteran was afforded June 1990 and May 2007 VA examinations assessing the nature and likely etiology of his claimed low back disability.  A February 2010 VA opinion was also secured pursuant to January 2010 remand instructions.  Following the May 2013 Court remand, the Board issued an October 2013 remand directing the Agency of Original Jurisdiction (AOJ) to secure the Veteran's SSA records and an additional VA examination with medical opinion to comply with the Court's instructions.  Similarly, as mentioned above, the Board secured a November 2016 VHA expert medical opinion to comply with the Court's December 2015 remand.  Cumulatively, the reports of these various examinations and opinions reflect consideration of the entire record and familiarity with the peculiarities of the Veteran's case, and include opinions with adequate rationale citing to supporting factual evidence and medical principles, as appropriate.  

In so finding, the Board acknowledges that the Veteran, in a January 2017 correspondence, has taken exception to the November 2016 VHA opinion mentioned above on several grounds.  For example, he (through his representative) alleges that the November 2016 opinion limits its analysis to the question of whether the Veteran's current low back disability is related to an "initial injury" in service, and does not explicitly consider several pertinent notations in the Veteran's STRs of other low back injuries.  Notably, however, the Veteran's theory of entitlement is essentially that his current low back disability is related to an August 1981 motor vehicle accident that happened on ACDUTRA, and the only specific etiological allegations focus solely on that injury as the originating event.  

The Veteran has also argued that the November 2016 opinion provides an inadequate rationale for the conclusion offered, clarifying that it relies solely on the absence of evidence of treatment over the years to corroborate his allegations of continuity.  He also noted that symptoms are more pertinent than treatment when determining whether there is a continuity of symptoms.  However, as discussed below, the consulting expert does lay out a clear, albeit succinct, rationale that considers both the character of the alleged initial injury and the course of low back pathology postservice.  As part of that conclusion, the consulting expert expressly concedes that the Veteran has had recurrent and periodic symptoms and treatment of low back pain.  Thus, his rationale is not, in fact, solely reliant on the absence of corroborating evidence of treatment.

Finally, the Veteran alleged that the November 2016 consulting expert failed to review all pertinent evidence, noting that the opinion indicates a review of hard copies of available medical records provided by the Board.  First, the Board notes that, under the "presumption of regularity," government officials are presumed to have properly discharged their official duties absent clear evidence to the contrary.  See Marsh v. Nicholson, 19 Vet. App. 381 (2005); Butler v. Principi, 244 F.3d 1337, 1340   (2001); see also Schoolman v. West, 12 Vet. App. 307, 310 (1999) ("'clear evidence to the contrary' is required to rebut the presumption of regularity"); see also Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  Thus, absent clear evidence that less than the entire record was forwarded for review, there is no basis for disturbing the presumption that such records were properly transferred to the consulting expert.  

In light of the above, the Board finds that VA's duty to assist has been met, and, taken in its totality, the medical evidence of record is adequate to support a decision on the merits at this time.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include arthritis, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for arthritis) or if there is continuity of symptomatology.  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); but see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (finding that "[n]othing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A June 1975 STR notes complaints of low back pain associated with a diagnosis of acute prostatitis.  The following month, the Veteran said he hurt his back while twisting during a diving accident.  In November 1975, STRs noted musculoskeletal pain and right paravertebral tenderness.  September 1977 STRs document complaints of sharp lower back pain after a car accident.  There was no swelling, tenderness, or limitation of motion noted on examination, and the diagnosis was a bruised muscle.  In January 1979, the Veteran complained of pain and stiffness in the back for the past two weeks.  He said he had previously injured his back in a club on one occasion.  However, a back examination was negative and his range of motion was good.  The diagnosis at that time was a back strain.  On March 1979 service examination, no back problems were noted or reported.  Similarly, a March 1981 service examination report does not include any back abnormalities or disabilities.  


An August 1981 line of duty determination indicates the Veteran was involved in a military truck accident, during which he either had to jump or fell off and landed on his back and hip.  The record confirms that he was on ACDUTRA at the time.  The following day, the Veteran underwent evaluation of his back, and reported a back ache without numbness or tingling in his legs.  The diagnosis was a possible muscular contusion.  Later that month, record show the Veteran continued to complain of low back pain.  X-rays of the lumbosacral spine were normal however, though there was mild low back tenderness and spasm noted.  There is no indication of any significant abnormalities, and the diagnosis was a low back strain.  Light duty was recommended for a month, and he was to return to the clinic if his condition did not improve afterwards.  Thereafter, there is no record indicating he did, in fact, return for additional treatment.  On June 1985 examination, no back abnormalities were noted or reported.

On June 1990 VA examination, the Veteran said he originally injured his lower back in a motor vehicle accident.  The examiner noted that medical records of treatment for that injury described a diagnosis of lumbar strain.  On examination, the Veteran had some bilateral paravertebral muscle tightness with tenderness to palpation in the paravertebral muscle region, but the diagnostic impression was low back pain with a history of injury.  Notably, X-rays showed a normal lumbosacral spine and a contemporaneous neurological examination was also normal.  

A May 2004 SSA evaluation report for left knee complaints notes an unremarkable low back on examination.  The Veteran's SSA records indicate that his SSA benefits are wholly unrelated to his low back disability, despite allegations to the contrary.  Rather, they are related to knee and psychiatric disabilities.  In October 2006, a psychiatric treatment record notes chronic back pain.  That same month, the Veteran reported that problems from an accident in 1981 had gotten gradually worse over time.  He endorsed pain from his neck to his hips.  On physical examination, the Veteran had some low back pain with trunk flexion at the end ranges, bilateral trunk bends, and rotation.  However, no diagnoses were indicated.  


On May 2007 VA examination, the Veteran reported he was thrown out of a truck in August 1981 and subsequently injured his back and hips.  He said he was hospitalized for two or three days and seen by an orthopedic surgeon in September 1981 who found nothing seriously wrong with his back, but recommended light duty for one month.  He was told to return if his condition worsened, and the examiner noted that there was no indication he did, in fact, return.  On physical examination, the examiner noted that X-rays of the lumbosacral spine revealed good disc spaces throughout with no evidence of old or recent fracture.  While the examiner did find some anterior spurring on the margins of the lower three vertebra, these were felt to be consistent with his age.  The examiner concluded that there was no objective evidence of disease in the lumbosacral spine.

In September 2007, the Veteran alleged that low back pain has been a recurring problem since service.  At his September 2008 hearing, the Veteran testified that he injured his back in 1981 while on ACDUTRA in Michigan and that his current back disability is related to that injury.  Notably, he did not discuss any other back injuries or events in service.  He said he was hospitalized after his injury, and that his doctors told him he could manage it.  Upon returning to his home unit in Indiana, he reported regular follow-up treatment with his own company doctors.  He also remembered getting more professional treatment at Great Lakes Naval Hospital on two occasions.  The Veteran indicated that he did not complain about back problems on subsequent service examinations after that injury because he was "just trying to get back to work."  Postservice, he reported first seeking VA treatment in 1986, at which time his doctors did not tell him what was wrong with his back.  He said he continued to receive treatment for his back and was receiving Social Security benefits for back and neck disabilities.  The Veteran testified that he was unaware of VA benefits immediately after discharge and was mainly taking over-the-counter pain pills to treat his back symptoms.  He indicated that there may be private records documenting complaints and findings related to back disability dating back to discharge, and was given 60 days to obtain such evidence and submit it for the record.


September 2008 VA X-rays showed multilevel mild to moderate degenerative disc disease and spondylosis in the lumbosacral spine.  MRIs from Neshoba County General Hospital around the same time also confirm lumbar disc desiccation and diffuse disc bulge.  A December 2008 record from the Veteran's private physician notes he was being treated for lumbar DDD and radiculitis, which he reported was due to military injury in August 1981.  The letter also indicates the Veteran "has had persistent pain and problems since this reported fall and the degenerative changes could certainly be related to this incident."  

In February 2010, a consulting VA physician recounted the Veteran's relevant medical history in significant detail, to include back complaints during active duty and the August 1981 injury during ACDUTRA.  He opined that the December 2008 private opinion was based solely on the Veteran's subjective history rather than a review of the medical evidence of record.  Moreover, he indicated that the opinion indicates the Veteran's degenerative changes could be related to injury in service, which suggested less than 50 percent likelihood.  In contrast, the consulting physician opined that it is "more likely than not that the degenerative changes in the spine are the result of activities of daily living and age."  The examiner explained that "[m]uscle strains of the back and other areas of the body are generally self-limited and not expected to cause problems over many years or for the rest of one's life," that "[l]umbar strain is considered to be a self-limited soft tissue injury to the spinous ligaments and paraspinous soft tissues," and that "[d]egenerative spine and disc disease is a common problem in the population at large and increases with increasing age."  The consulting physician felt there was no medical evidence that strains cause, predispose someone to, or accelerate the development of degenerative spine and disc disease.  Thus, it was unlikely that the Veteran's lumbar strain in service was responsible for degenerative lumbar spine disease.  Moreover, he noted that there is nothing in the record indicating changes in the lumbar spine were posttraumatic in nature.  Finally, the provider noted that there was no record of complaints of neck pain even though imaging studies showed rather extensive cervical spine degenerative changes, which suggested the Veteran's degenerative changes are associated with the aging process.

A February 2014 supplemental medical opinion also notes the Veteran has a long history of back complaints, including in service, and recounted his relevant medical history in significant detail (to specifically include the August 1981 injury).  Based on examination of the Veteran and review of the record, the examiner diagnosed mild degenerative changes with the lumbar spine.  He then opined that such disability is not related to his time in service, but was "most likely related to age, wear and tear, and occupations in the past."  However, no rationale was provided for that opinion.  The subsequent November 2016 VHA expert opinion indicates a review of all available medical records, and concluded that it is "unlikely that the appellant's current degenerative spinal disease is related to injury" because the examination for his initial injury showed "no documented structural damage to his lumbar spine."  Furthermore, the consulting expert noted that, despite the fact that he had been treated fairly consistently and regularly (every five or six years) for low back pain, actual degenerative changes did not become evident until much more recently.

The evidence is not in dispute as to whether the Veteran has a current low back disability-medical records include clinical confirmation of multilevel lumbar DDD and spondylosis.  Similarly, the Veteran's STRs clearly include several notations of low back pain or injury, to include the specifically alleged August 1981 low back injury following a motor vehicle accident during ACDUTRA.  However, there is no evidence (or allegation) that a chronic low back disability was, in fact, first diagnosed in service.  Therefore, service connection for a low back disability on the basis that it began in service and has persisted is not warranted.  

Similarly, there is also no evidence or allegation that the Veteran's lumbar DDD or another form of arthritis was manifested to a compensable degree in service or within the first postservice year.  Notably, the earliest documented clinical confirmation of lumbar DDD in the record is dated several decades after service.  The Board acknowledges that the Veteran has alleged continuity of symptomatology since service and does not question either the veracity of those allegations or his competency to report simple symptoms such as pain, stiffness, or weakness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, while such symptoms may be indicative of lumbar spine arthritis or DDD, they are not dispositive.  More importantly, lay-observable symptoms such as pain may be indicative of any number of conditions, and DDD or arthritis involves specific degenerative pathology that is not readily observable outside of a clinical setting.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (noting that degenerative arthritis must be established by X-ray findings).  Thus, the Veteran's allegations of pain, weakness, or other such symptoms are not, on their own, competent evidence of continuous lumbar DDD symptomatology, specifically.  Rather, whether such continuity exists in this case is a complex medical question beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

Unfortunately, there is no competent medical evidence which suggests that lumbar DDD symptoms have, in fact, been continuous since service.  While the Board is cognizant that the December 2008 private opinion indicates the Veteran "has had persistent pain and problems since [the August 1981 fall] and the degenerative changes could certainly be related to this incident," this does not actually confirm continuous degenerative symptoms since service.  Notwithstanding the impropriety of the February 2010 VA examiner's commentary on the probative value of this opinion noted by the Court in May 2013, the December 2008 opinion does, in fact, appear to be based almost exclusively on the Veteran's subjective reports and, more importantly, is couched in extremely speculative terms.  The provider does not identify medical evidence supporting a finding of continuous DDD or arthritis symptoms, without which the parroting of subjective lay reports cannot connect any symptoms specifically to DDD or arthritis.  Therefore, it is entitled to minimal probative weight, if any, and continuity of lumbar DDD symptomatology is not established.  Consequently, presumptive service connection for lumbar DDD as a chronic disease listed under 38 C.F.R. § 3.309(a) is also not warranted.  See also 38 U.S.C.A. § 1112.

What remains for consideration is whether the Veteran's current lumbar DDD is otherwise related to low back problems noted in service.  Once again, whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau, 492 F.3d at 1377.  

The record includes conflicting medical opinions that must be weighed.  First, as discussed above, the December 2008 private opinion endorses a possible relationship between the Veteran's current lumbar DDD and the well-documented August 1981 injury in service, but is unfortunately vague, speculative, and seemingly based solely on the Veteran's lay reports of continuous "pain and problems" since the injury without any indication (either by citation or other reference) that the provider was informed by a review of objective evidence, medical or otherwise.  Therefore, that opinion is inadequate for rating purposes and not probative in this matter.  Similarly, the February 2014 VA opinion consists of a bare conclusion that is unsupported by any rationale.  Thus, it is also inadequate and not probative evidence.  The only remaining pertinent opinions in the record are the February 2010 VA opinion and the November 2016 VHA expert opinion.

The Board concedes that the February 2010 VA opinion does, as the May 2013 Court remand indicates, contain a rather significant inconsistency insofar as it found a May 2007 VA examination report (finding no evidence of low back disability) more accurate than the aforementioned December 2008 private opinion while simultaneously acknowledging that the Veteran had been diagnosed with lumbar DDD.  Critically, however, the inadequacy of that specific finding does not impeach the probative value of the entire opinion, per se.  Notably, even the Court's May 2013 remand acknowledges that the remand was necessitated by "[t]he Board's failure to address the conflict within that opinion" rather than finding the opinion itself wholly inadequate.  The remainder of the February 2010 opinion effectively concedes that the Veteran has degenerative changes of the lumbar spine for which the examiner provides an alternate etiology deemed more likely (i.e., a combination of activities of daily living and age) and explains why a relationship to injuries in service is unlikely.  Specifically, the examiner explained that muscle and lumbar strains (i.e., the types of injuries reflected in the STRs) are self-limited and not known to cause, predispose someone to, or otherwise accelerate the development of degenerative disease.  Furthermore, the examiner found the fact that (1) the Veteran's lumbar changes were not posttraumatic; and (2) he did not complain of neck pain despite extensive cervical spine degenerative changes indicated his spinal degeneration was representative of a natural aging process.  This portion of the February 2010 opinion is undoubtedly well-reasoned, notwithstanding the inconsistency of the examiner's earlier diagnostic finding.  Accordingly, at least insofar as the etiology of the Veteran's lumbar DDD is concerned, the February 2010 opinion is entitled to substantial probative weight.

The November 2016 VHA expert opinion concurs and provides additional context.  As discussed in the VCAA analysis above, the consulting expert presents a two-pronged explanation for finding the Veteran's lumbar DDD is unrelated to service that is rooted in (1) the lack of resultant structural damage following injury in service; and (2) the delay in onset of actual degenerative changes until several decades after service despite regular, periodic treatment of low back pain over the years.  In addition, the opinion's findings regarding the course of the Veteran's lumbar pathology are supported by and consistent with other medical evidence in the record.  Most notably, there is no evidence of lumbar degenerative changes for several decades following discharge.  While the June 1990 and May 2007 VA examination reports did not include medical opinions and, therefore, are not directly probative evidence regarding the etiology of the lumbar DDD, they do confirm that X-rays showed the Veteran's lumbosacral spine was normal on both examinations.  Moreover, only medical evidence from roughly the past decade consistently references degenerative changes in the lumbar spine, indicating that degenerative changes were simply not present until much more recently.  Therefore, the November 2016 opinion reflects consideration of the relevant medical context and history, and is also entitled to substantial probative weight.

In so finding, the Board acknowledges that the November 2016 opinion indicates that degenerative changes became evidence circa 2006, while medical records appear to first document such changes in September 2008.  However, the Board does not consider this inconsistency fatal to the probative value of the November 2016 opinion, or the underlying rationale.  In fact, even assuming that the inconsistency is not the result of a simple scrivener's error, there is still no evidence of any low back diagnosis other than chronic pain for at least roughly 25 years since the most recent August 1981 service injury, at the earliest.  This remains wholly consistent with the consulting expert's stated rationale that the vast delay between alleged injury and onset of degenerative changes renders it unlikely the two are related.  

Critically, there is no probative medical evidence contradicting the February 2010 and November 2016 opinion.  In so finding, the Board reiterates that the Veteran is not competent to speak to the course or etiology of complex medical conditions such as his lumbar DDD, and thus his own statements cannot serve to establish a medical nexus to service.  Consequently, the only probative opinions in this matter weigh against the Veteran's claims and are persuasive.  Service connection for a low back disability on the basis that it is otherwise related to events or injuries in service, including a period of ACDUTRA in 1981, is also not warranted.

Accordingly, the preponderance of the evidence is against the Veteran's claim, so the benefit-of-the-doubt rule does not apply, and the appeal must be denied.


ORDER

The claim of entitlement to service connection for a low back disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


